Citation Nr: 1108437	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  08-07 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disorder, claimed as due to exposure to herbicides.  

2.  Entitlement to a total disability compensation rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1968 to August 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions dated in September 2006 and June 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In January 2011, the Veteran appeared at the RO and testified at a video conference hearing before the undersigned, who was sitting in Washington, DC, (hereinafter "Board hearing").  A transcript of the hearing has been associated with the record.  

In March 2010, the RO received additional relevant evidence from the Veteran, who did not waive the right to have the evidence initially considered by RO.  As the benefit to which the evidence relates is fully allowed, as determined in this decision, the additional evidence need not be referred to the RO for initial consideration.  38 C.F.R. § 20.1304(c).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In testimony received at a January 2011 Board hearing and in a written statement received at that hearing, the Veteran indicated that he wished to withdraw his appeal concerning the issue of entitlement to service connection for a skin disorder, claimed as due to exposure to herbicides.  

2.  The service-connected disabilities are posttraumatic stress disorder, 70 percent disabling; tinnitus, 10 percent disabling; bilateral hearing loss, noncompensably disabling; and status post tonsillectomy, noncompensably disabling; the combined rating for these disabilities is 70 percent.  

3.  For the period considered in this appeal, the Veteran has limited education and work experience and is unemployed; his service-connected disabilities, particularly his posttraumatic stress disorder, are currently shown to prevent him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran concerning the issue of entitlement to service connection for a skin disorder, claimed as due to exposure to herbicides, are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matter

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claims.

As the decision regarding the claim of service connection for a skin disorder is dismissed, no further action is required to comply with VCAA notice or with the duty to assist.  As the decision regarding the claim for a TDIU is completely favorable to the Veteran, no further action is required to comply with the VCAA.

II.  Service Connection for a Skin Disorder

By a rating action in September 2006, the RO denied the Veteran's claim for service connection for a skin disorder.  A notice of disagreement with that determination was received in November 2006, and a statement of the case was issued in January 2008.  The Veteran perfected an appeal of the September 2006 rating decision by filing a substantive appeal (VA Form 9) in February 2008.  

During a January 2011 Board hearing, the Veteran indicated that he wished to withdraw his appeal concerning the issue of entitlement to service connection for a skin disorder, claimed as due to exposure to herbicides.  A signed statement to that effect was received at the hearing and has been associated with the claims file.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2010).  

The Veteran has properly withdrawn his appeal concerning the issue of entitlement to service connection for a skin disorder, claimed as due to exposure to herbicides  , and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue and it is dismissed.

III.  TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).

The Veteran's service-connected disabilities consist of posttraumatic stress disorder, 70 percent disabling; tinnitus, 10 percent disabling; bilateral hearing loss, noncompensably disabling; and status post tonsillectomy, noncompensably disabling.  The disabilities have a combined rating of 70 percent.  

Thus, the Veteran satisfies the threshold minimum percentage rating standards for individual unemployability benefits under 38 C.F.R. § 4.16(a).  The issue then is whether his service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work that is more than marginal, that permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).

For the Veteran to prevail on the claim for a total disability rating, nonservice-connected disabilities may not be considered.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

After a careful review of the entire record, the Board finds that the evidence shows that the Veteran currently has been rendered unemployable based solely on the impairment caused by his service-connected disabilities.  

The Veteran filed his claim in March 2009, asserting unemployability due to service-connected disabilities.  At his Board hearing in January 2011, he testified that it was the symptoms of his service-connected posttraumatic stress disorder, specifically his anger management problems, severe depression, and anxiety, that prevented him from maintaining gainful employment.  He stated that his last gainful employment was in 2000, in a warehouse job, which he quit due to performance errors brought on by memory problems and inability to handle the stress of the job.  He also noted that he worked in the 1990s with his brother, who fired him after a fight, and that he quit working with his father at one point due to their constant arguments.  

A review of the file shows that the medical evidence supports the Veteran's assertion that service-connected disabilities, particularly posttraumatic stress disorder, result in unemployability.  

The record shows that since 2000 (or 2001, as noted by a VA examiner in April 2009), the Veteran has been unemployed.  As related on a VA examination report in November 2008, the Veteran was a machinist mate on a heavy cruiser.  Since service he did not continue his education.  His work experience is spotty at best.  It was related that he worked in construction for one to two years.  Evidently, he had problems with management - he would get angry at his supervisor and quit.  It was also noted that he had been homeless at times.  As related on a VA examination report of April 2009, he did not feel that he could sustain a full-time job due to his irritability and his chronic back problems.  He related then that he was last employed for a pizza delivering company, where he reportedly worked for three years or so and got along reasonably well with supervisors, coworkers, and customers.  

By all reports, the Veteran's mental disorder symptoms have worsened since he was last employed, because the April 2009 VA examiner described the Veteran's difficulties with depression, posttraumatic stress disorder, a history of polysubstance dependence, and chronic back problems, in combination, as an impediment to his ability to deal with multiple variables of gainful employment.  The examiner noted the difficulties the Veteran would have in relating to people, supervisors, and coworkers, and that his back problems "may" preclude his ability to function on a full-time basis.  The Veteran was deemed not to have any difficulty with sedentary activities of employment, as he was taking care of his elderly parents.  In an addendum note, the examiner clarified that the multiple Axis I diagnoses of posttraumatic stress disorder, polysubstance abuse in remission, and major depressive disorder were interrelated and the symptoms of such could not be delineated from each other as they overlapped.  

Notwithstanding this assessment, the examiner then concluded his report, stating more definitively that the Veteran was unable to establish and maintain effective work and social relationships due to his depression, anxiety, and chronic pain (from a back disability).  The back disability apparently was a minor impediment because the examiner added that the Veteran had only occasional interference with his physical health from his back pain.  

The Board acknowledges other medical evidence in the file that does not necessarily support the Veteran's position of unemployability due to service-connected disability.  For example, a VA outpatient record in January 2009 notes that the Veteran felt as if he was doing "alright" on his psychotropic medication, which had helped him with his mental symptoms (e.g., tolerating crowds and mitigating depression and suicidal thoughts).  At that time he denied depressive symptoms.  A VA outpatient record in November 2009 indicates that the Veteran felt as if he could get along with others in a work environment.  Regarding service-connected disabilities other than mental impairment, VA examiners in April 2009 noted that the Veteran's hearing loss and tinnitus would not affect his ability to perform physical and sedentary activities, and that there were no functional impairments related to his status post tonsillectomy.  

Other medical records in the file show that the Veteran has received ongoing group and individual psychotherapy at VA.  Most significantly, the Veteran's treating physician at the VA mental health clinic furnished an opinion in February 2010, which is consistent with the opinion of the April 2009 VA examiner.  She noted the Veteran's history of posttraumatic stress disorder symptoms and opined that the Veteran met the criteria for full unemployability and was not able to obtain or maintain employment in the competitive market.  At that time, she also assigned the Veteran a Global Assessment of Functioning (GAF) scale score of 45, denoting serious impairment in social and occupation functioning including an inability to keep a job.  

In view of the foregoing, in the judgment of the Board, there is sufficient evidence in the file to substantiate the Veteran's claim for a TDIU.  While he has a few service-connected disabilities, it is the severity of his posttraumatic stress disorder symptoms that impair him to such an extent that with his limited occupational background and education it is shown that he is prevented from working.  In that regard, any nonservice-connected conditions such as a back disorder appear to play not more than a marginal role in his functional impairment.  

Accordingly, the criteria for a TDIU are met.


ORDER

The appeal concerning entitlement to service connection for a skin disorder, claimed as due to exposure to herbicides, is dismissed.

A TDIU is granted.  



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


